Title: From George Washington to Arthur Lee, 29 March 1783
From: Washington, George
To: Lee, Arthur


                        
                            Dear Sir,
                            Newburgh 29th March 1783
                        
                        I have been honoured with your favor of the 13th & thank you for the information—your Corrispondent
                            at Paris had good ground for his opinion, and we have abundant reason to be pleased at the event, which he predicted the
                            near approach of. I heartily congratulate you on the conclusion of the War—& hope the Wisdom of the States will
                            point to that line of policy which will make them a great—a happy People—to accomplish this, local politics, &
                            unreasonable jealousies should yield to such a constitution as will embrace the whole & make our Union
                            respectable—lasting—without it, I think we have spent our time, spilt our blood, & wasted our treasure to very
                            little purpose.
                        The Picaroons in Chesapeake & the Waters of it, have now met their quietus; but previously to the
                            News of Peace, a representation of their conduct had gone into New York, & orders, I believe, were sent for the
                            recall of them. Mrs Washington unites with me in Complimts to you and I have the honor to be Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    